Title: Thomas Jefferson to Benjamin Morgan, 11 October 1812
From: Jefferson, Thomas
To: Morgan, Benjamin


          Dear Sir Monticello Oct. 11. 12.
           Your favors of Aug. 10. have been duly recieved, covering the 1st & 2d of Exchange by Smith & Morrison on Hollins & Brown of Baltimore for 988. D. 03 c on account of Peyton’s administrators; and the bill has been forwarded and accepted. I return you many thanks for your kindnesses in this case. when I troubled you with it I had no idea but that the simple act of recieving & remitting would have closed your troubles. besides the delays which mr Duncan has affected effected, mr Peyton has real reason to wonder that out of an inheritance of netting 1500. D. undisputed, the law officers should take 500.D. & that too with the sanction of court. all that service here would have cost less than 50.D. which shews great defective laws in N. Orleans on this subject, & very abusive practices under them. still this was no reason why you should not have taken your commission, so justly due for the trouble the case had given you. I feel more the weight of obligation I am under to you, altho’ for the interest of another, and should be happy in proving it by any occurrence in which I could be useful to you.War being now commenced, I am very anxious for the safety of N. Orleans. the damage done lately to Fort Plaquemine can be repaired I suppose, and, if you have gun boats enough on the river will place you in security on that quarter. but I am sorry the Canal of communication between the river & the canal of Carondelet has not been compleated so as that on whatever side attacked, the force on both quarters could be united for defence. another operation I had much at heart; the sending 20, or 30,000. young militiamen to settle the lands on the West side of the river, on donation. they would have secured you against any land attack. but Congress rejected the proposition. I fear our Western militia can never be got to go to your aid from their dread of the climate. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        